           Case 1:20-cv-10983-JGK Document 11 Filed 02/24/21 Page 1 of 1

THE WEITZ LAW FIRM, P.A.
                                                                              Bank of America Building
                                                                         18305 Biscayne Blvd., Suite 214
                                                                                Aventura, Florida 33160

February 22, 2021                                   Application granted. Conference adjourned until
                                                    Tuesday, April 13, at 2:30pm.
VIA CM/ECF                                          SO ORDERED.
Honorable Judge John G. Koeltl                                                    /s/ John G. Koeltl
United States District Court                        New York, New York              John G. Koeltl
Southern District of New York                       February 24, 2021                    U.S.D.J.
500 Pearl Street - Courtroom 14A
New York, NY 10007

                       Re:     Velasquez v. Delphinium Ltd., et al.
                               Case 1:20-cv-10983-JGK

Dear Judge Koeltl:

       The undersigned represents the Plaintiff in the above-captioned case matter. This is an
enforcement action pursuant to the ADA and similar state and local statutes.

        The Initial Pretrial Conference in this matter is currently scheduled for March 3, 2021, at 12:00
p.m., in your Honor's Courtroom. However, Defendants have not yet appeared in this matter, having
been properly served through the Secretary of State [D.E. 8 & D.E. 9]. In order to allow the parties
adequate time to engage in early settlement discussions, while affording additional time for the
defendants to appear, a 30-day adjournment of the Conference is hereby respectfully requested to a
date most convenient to this Honorable Court.

         The undersigned counsel shall also undertake additional efforts including follow-up Federal
Express correspondence to the subject facility location. Thank you for your consideration of this
first adjournment request.

                                               Sincerely,

                                               By: /S/ B. Bradley Weitz           .
                                                  B. Bradley Weitz, Esq. (BW9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  Attorney for Plaintiff
                                                  Bank of America Building
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Telephone: (305) 949-7777
                                                  Facsimile: (305) 704-3877
                                                  Email: bbw@weitzfirm.com
